UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: November 2013 Commission file number: 001-35920 MAZOR ROBOTICS LTD. (Translation of registrant's name into English) PO Box 3104, 7 HaEshel St. Caesarea Industrial Park South 38900, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F S Form 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ CONTENTS At the Annual and Extraordinary General Meeting of Shareholders of Mazor Robotics Ltd., or the Company, held on November 26, 2013 in Tel-Aviv, Israel, a total of 14,350,790 Ordinary Shares, or approximately 35.18% of the total number of the Company’s Ordinary Shares outstanding at the day of the meeting were represented.All items on the agenda were approved. This Form 6-K is incorporated by reference into the Company’s registration statement on Form S-8 (number 333-190372), filed with the Securities and Exchange Commission, to be a part thereof from the date on which this report is submitted, to the extent not superseded by documents or reports subsequently filed or furnished. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MAZOR ROBOTICS LTD. (Registrant) By: /s/Sharon Levita Name: Sharon Levita Title: Chief Financial Officer Date: November 27, 2013
